Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 11-30-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the fishing line detailed in claim 5 is the same or different than the fishing line detailed in parent claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the protrusion detailed in claim 6 is the same or different than the protrusion detailed in parent claim 1.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed third shaft support implies that there is a first and second shaft support, but there are not first and second shaft supports claimed and therefore it is unclear to how many shaft supports are being claimed. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the fishing rod detailed in claim 9 is the same or different than the fishing rod detailed in parent claim 1. 
Claim 10 recites the limitation "the latch protrusions" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rotation member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the protrusion detailed in claim 11 is the same or different than the protrusion detailed in parent claim 1. Further, it is unclear to whether the fishing line detailed in claim 11 is the same or different than the fishing line detailed in parent claim 1.
Claim 11 recites the limitation "the first rotation shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,363,650 to Beeler in view of U.S. Patent No. 6,594,940 to Dobmeier. 
	Referring to claim 1, Beeler discloses an automatic jerking device for fishing, the automatic jerking device comprising, a base – at 39,43,45, mounted on a fishing rod – at 10-14 – see figures 1-2, a biting signal detection member – at 60, rotatably installed on the base – see figures 1-2, and including a protrusion – at 61, on which a fishing line is placed – see figures 1-2 and column 5 lines 1-20, a trigger – at 50,54, installed on the base – see figure 3, to interwork according to the rotation of the biting signal detection member – at 60 – see figures 1-3, and including a latch protrusion – at a first one of the gears at 51 attached to 50, a latch mounted to the latch protrusion of the trigger – see shaft on which the gear – at 51 is attached, that latches to the one gear – at 51 via the gear teeth, and a towing hook – at 67, caught by the fishing line – at 15 – see figures 1-3. Beeler does not disclose the towing hook is connected to an elastic wire. Dobmeier does disclose a towing hook – at 43, connected to an elastic wire – at 16 – see via item 7 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Beeler and add the towing hook connected to an elastic wire as disclosed by Dobmeier, so as to yield the predictable result of allowing for biased movement of the device during use.
	Referring to claim 2, Beeler as modified by Dobmeier further discloses a rotation switch – at the other gear(s) attached to 56 as seen in figures 1-3 of Beeler,  provided between the biting signal detection member – at 60, and the trigger – at 50,51, to block or release a movable stick – at 56, of the trigger while being rotated in conjunction with the rotation of the biting signal detection member – see 60 on 56 in figures 1-3 of Beeler.
	Referring to claim 3, Beeler as modified by Dobmeier further discloses the rotation switch – gear at 51, for blocking or releasing the movable stick – at 56, while being rotated in conjunction with the rotation of the biting signal detection member – at 60, is formed on an outer circumferential surface thereof – see the gears at 51 in figure 3 of Beeler, with an opening portion and a blocking portion – see multiple portions of gears at 51 in figure 3 of Beeler.
	Referring to claim 4, Beeler as modified by Dobmeier further discloses the rotation switch – at the other gear of 51, has a hollower inner surface – see center of the other gear 51 having an opening as seen in figure 3 of Beeler, and includes the opening portion and the blocking portion at outer circumference thereof – see gear teeth in figure 3 of Beeler, in which the blocking portion – at 56, includes a first blocking portion having a large radial thickness – see mounting nut connecting items 56 and 60 not labeled but shown in figures 1-2 of Beeler, and a second blocking portion – at 56, having a small radial thickness – see figures 1-3 of Beeler. 
	Referring to claim 5, Beeler as modified by Dobmeier further discloses the base includes a first guide – at 70, and a second guide – at 71, for guiding a fishing line – see figures 1-2 of Beeler.
	Referring to claim 6, Beeler as modified by Dobmeier further discloses the biting signal detection member includes a disc – at 60, formed on an outer circumference thereof with a protrusion – at 61 – see figures 1-2 of Beeler, in which a spool – at 33, is added to a front surface of the disc – combination of spool – at 33 of Dobmeier, to the biting signal detection member – at 60 of Beeler, and a groove is formed along an outer circumference between the disc – see groove of the spool – at 33 of Dobmeier in figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Beeler as modified by Dobmeier and add the spool of Dobmeier, so as to yield the predictable result of more easily moving the fishing line along the device as desired. 
	Referring to claim 7, Beeler as modified by Dobmeier further discloses the spool is rotated to be loosened or tightened to adjust a rotation sensitivity of the biting signal detection member, so that a response sensitivity to a bite of a fish is adjusted – see mounting nut for the biting signal detection member – at 60 in figures 1-2 of Beeler that is at least capable of being loosened and tightened to adjust rotation of the member – at 60.
	Referring to claim 9, Beeler as modified by Dobmeier further discloses the base includes a coupling portion – at 41, formed with a coupling groove – see groove in item 41 in figures 1-3 of Dobmeier, and a wire – at 37, is inserted into the coupling groove – see figures 1-3 of Dobmeier, so that the base is firmly fixed to a fishing rod – at 31 – see figures 1-3 of Dobmeier. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Beeler as modified by Dobmeier and add the coupling portion of Dobmeier, so as to yield the predictable result of removably securing the fishing rod to the device as desired. Beeler as modified by Dobmeier does not disclose the wire is made of elastic silicone. However, it would have been obvious to one of ordinary skill in the art to take the device of Beeler as modified by Dobmeier and make the wire out of any suitable material including the claimed elastic silicone, so as to yield the predictable result of allowing for the wire to easily move into different orientations as desired. 
	Referring to claim 10, Beeler as modified by Dobmeier further discloses the latch protrusions – see multiple gear teeth at 51 in figure 3 of Beeler, formed on the rotation the rotation member of the trigger – see at 51 in figure 3 of Beeler, includes a plurality of latch protrusions that are vertically arranged – see gear teeth that can be vertically arranged as seen in figure 3 of Beeler, so that a jerking sensitivity is adjustable according to a height of the
latch protrusions – see at least capable of adjusting sensitivity between items 60,61 as seen in figures 1-3 of Beeler. 
	Referring to claim 11, Beeler as modified by Dobmeier further discloses the biting signal detection member includes a biting signal detection rod – at 62p, having a rod shape rotated along the first rotation shaft – see at 56 or 71 in figures 1-3 of Beeler, in which at least one side of the biting signal detection rod is formed with a protrusion – at 61, on which a fishing line – at 15, movable along the biting signal detection rod is caught -  see figures 1-3 of Beeler.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeler as modified by Dobmeier as applied to claim 1 above, and further in view of U.S. Patent No. 5,524,376 to Flisak.
	Referring to claim 8, Beeler as modified by Dobmeier does not disclose the base further includes a third shaft support portion at a rear of the trigger, and a stopper is rotatably provided in the third shaft support portion, so that the stopper interferes with a stopping protrusion  formed at a rear end of the rotation member to prevent a jerking from unintentionally occurring. Flisak does disclose the base further includes a third shaft support portion – at 38, at a rear of the trigger – see figures 1-2, and a stopper is rotatably provided in the third shaft support portion – see the rear portion of 38 in figures 1-2, so that the stopper interferes with a stopping protrusion – at 36, formed at a rear end of the rotation member – at 40,47 – see figures 1-2, to prevent a jerking from unintentionally occurring – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Beeler as modified by Dobmeier and add the stopper and stopping protrusion of Flisak, so as to yield the predictable result of limiting movement of the device during use as desired. 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to fishing line jerking/jigging and/or bite detection devices in general:
	U.S. Pat. No. 3,889,413 to Snider et al. – shows fishing rod jerking device
	U.S. Pat. No. 4,033,062 to Deneky – shows fishing rod jigging device
	U.S. Pat. No. 4,212,125 to Kim – shows fishing rod jigging device 
	U.S. Pat. No. 4,420,900 to Nestor – shows fishing rod jigging device
	U.S. Pat. No. 5,473,835 to Emett – shows fishing rod jigging device
	U.S. Pat. No. 8,516,739 to White – shows fishing rod jigging device	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643